EXHIBIT 10.1

 

LOGO [g453682g61c09.jpg]

March 7, 2012

James M. Wehmann

6625 Fogelman Rd

Independence, MN 55359

Dear Jim:

This letter agreement (the “Agreement”) confirms our desire to establish your
employment with Fair Isaac Corporation (the “Company”) as the Company’s
Executive Vice President, Scores, overseeing the B2B and consumer scores
businesses, and sets out the terms and conditions of your employment with the
Company, as follows:

 

Title:    You will serve as the Company’s Executive Vice President, Scores.
Term:    The term of your employment as the Company’s Executive Vice President,
Scores under the terms and conditions of this Agreement shall be for a period
commencing on April 1, 2012 and ending on December 31, 2016 (the “Initial
Term”), unless earlier terminated by either party as provided in this Agreement.
Following the Initial Term, your employment with the Company under the terms and
conditions of this Agreement shall automatically be renewed for successive one
year periods (each a “Renewal Term”) on January 1 of each year, unless the
Company elects not to extend the Term providing you with written notice at least
one hundred and eighty (180) days’ prior to the end of the Initial Term or any
Renewal Term thereof. The period of your employment with the Company under the
terms and conditions of this Agreement (including during the Initial Term and
any Renewal Term) is referred to as the “Term.” Responsibilities:    During your
employment hereunder with the Company as Executive Vice President, Scores, you
will report to the Company’s Chief Executive Officer and will be responsible for
overseeing all aspects of the Company’s B2B and consumer scores businesses and
other functions to which you may be assigned from time to time by the Chief
Executive Officer or his or her designee. You agree to serve the Company
faithfully and to the best of your ability, and to devote your full working
time, attention and efforts to the business of the Company. You may participate
in charitable activities and personal investment activities to a reasonable
extent, and you may serve as a director of business and civic organizations (and
retain compensation from same) as approved by the Company’s Board of Directors
(the “Board”), so long as such activities and directorships do not interfere
with the performance of your duties and responsibilities to the Company.
Representation:    By accepting your continued employment with the Company under
this Agreement and signing below, you represent and confirm that you are under
no contractual or legal commitments that would prevent you from fulfilling your
duties and responsibilities to the Company as Executive Vice President, Scores.



--------------------------------------------------------------------------------

Initial Base Salary:    During the Term, you will be paid a base salary at the
rate of $400,000 per year for services performed, in accordance with the regular
payroll practices of the Company with annual review by the Board’s Compensation
Committee (the “Committee”). Your performance and base salary will be reviewed
by the Committee annually during the first quarter of each fiscal year and may
be adjusted upward from time to time at the discretion of the Committee, but
will not be reduced without your consent during the Term. After any such
increase, the reference to base salary in this Agreement shall mean such
increased amount. Incentive Bonus:    You will participate in the Company’s
Management Incentive Plan, as may be amended by the Committee from time to time
(the “MIP”). Under the MIP, for each full fiscal year of the Company that you
are employed during the Term, you will be eligible for an annual incentive award
opportunity payable from 0% to 100%, with a target award equal to 50%, of your
annual base salary at the rate in effect at the end of such fiscal year,
pursuant to the terms and conditions established by the Committee from time to
time. Objectives will be established during the first quarter of the fiscal
year. Any annual incentive bonus earned for a fiscal year will be paid to you by
December 31 of the calendar year in which such fiscal year ends. For fiscal year
2012, your MIP bonus award is guaranteed to be no less than 50% of your annual
base salary, prorated to reflect partial year participation between your hire
effective date and fiscal year-end. Annual Equity:    For each fiscal year of
the Company that you are employed during the Term, you will be eligible for an
annual equity grant based on achievement of objectives established by the
Committee, and on such other terms established by the Committee in its sole
discretion. In accordance with the policies and practices of the Company, some
or all of such annual equity grant may be in the form of restricted stock units,
performance share units, or other equity that is an economic equivalent to an
option award. Such equivalency will be determined by the Company in its sole
discretion. Initial Equity:    The Company shall grant to you, effective as of
your hire effective date (the “Date of Grant”) a non-statutory option to
purchase 200,000 shares of the common stock of the Company (the “Initial
Option”), subject to the terms of the Company’s 2012 Long-Term Incentive Plan
(the “Plan”), and a stock option agreement to be entered into by you and the
Company. The exercise price of the Initial Option shall be the Fair Market Value
(as defined in the Plan) of the Company’s common stock as of the Date of Grant.
In accordance with the policies and practices of the Company, and prior to the
Date of Grant, you may elect to exchange up to one-half of these Initial Options
for Restricted Stock Units (“RSU”) on a three Initial Options per one RSU basis.
All Initial Options and RSUs granted will be subject to four-year ratable
vesting.    Also on the Date of Grant, the Company shall grant to you 10,000
FY12 Performance Share Units (“PSU”), subject to the terms of the Plan and a PSU
agreement to be entered into by you and the Company. These PSUs will be earned
based upon the extent to which established FY12 revenue and net income targets
are achieved. One fourth of earned PSUs will vest on December 13, 2012 with the
remaining three-fourths subject to annual ratable vesting on December 13th of
the next three years from that date.

 

2



--------------------------------------------------------------------------------

Signing Bonus:    You will receive a signing bonus of $100,000, payable on the
Company’s first regular payroll date following your hire effective date. Should
you voluntarily terminate your employment with the Company without Good Reason
or should the Company terminate your employment with Cause and either such
termination of employment occurs before the one year anniversary of your hire
effective date, you will be responsible to repay a pro rata amount of your
signing bonus. This pro rata amount will be calculated by dividing the net after
tax amount of the signing bonus you receive by 365, and then multiplying that
amount by the number of days from your termination date through the one-year
anniversary of your hire effective date. You further authorize the Company to
withhold this amount from any final wages due to you and agree to remit any
remaining amount owed within 30 calendar days of the effective date of your
termination of employment by the Company with Cause or your voluntary
termination of employment with the Company without Good Reason. Benefits:   
While employed by the Company during the Term, you (and your eligible
dependents) will be eligible to participate in the employee benefit plans and
programs generally available to other executive officers of the Company, and in
such other employee benefit plans and programs to the extent that you meet the
eligibility requirements for each individual plan or program and subject to the
provisions, rules and regulations applicable to each such plan or program as in
effect from time to time. The plans and programs of the Company may be modified
or terminated by the Company in its discretion. Travel and Other   
Business Expenses:    In performing your responsibilities as Executive Vice
President, Scores, you will be required to travel extensively, both within the
United States and internationally. The Company will reimburse you promptly for
all travel and other business expenses incurred by you in connection with the
performance of your duties for the Company, subject to the Company’s normal
business expense and travel policies and procedures. Vacation:    During your
employment with the Company, you will receive vacation time off in accordance
with the policies and practices of the Company. Vacation time shall be taken at
such times so as not to unduly disrupt the operations of the Company. Office
Location:    Your employment will be based at the Company’s offices located in
Minneapolis, Minnesota. Inventions Agreement:    You acknowledge and agree to be
bound by the terms and conditions of the enclosed Proprietary Information and
Inventions Agreement (“PIIA”), to be separately signed by you, the terms of
which are incorporated herein by reference. Change in Control:    You and the
Company will enter into the enclosed Management Agreement (the “Management
Agreement”), to be separately signed by you , the terms of which are
incorporated herein by reference (except that terms defined in the Management
Agreement apply only to the use of such terms in the Management Agreement, and
terms defined in this Agreement apply only to the use of such terms in this
Agreement).

 

3



--------------------------------------------------------------------------------

Termination:    Either you or the Company may terminate the employment
relationship during the Term or after the Term at any time and for any reason.
Upon termination of your employment by either party for any reason, you will
promptly resign any and all positions you then hold as officer or director of
the Company or any of its affiliates. Severance:    In case of involuntary
termination of your employment by the Company without Cause prior to the end of
the Initial Term or prior to the end of any Renewal Term then in effect or in
the case of voluntary resignation of your employment for Good Reason prior to
the end of the Initial Term or prior to the end of any Renewal Term then in
effect (each a “Qualifying Termination”), the Company will pay you as severance
pay an amount equal to one (1) times the sum of (a) your annual base salary at
the rate in effect on your last day of employment plus (b) the annual incentive
bonus last paid to you preceding the Qualifying Termination (if the Qualifying
Termination occurs prior to your receipt of your incentive bonus under the
Company’s FY12 MIP, the total incentive bonus payment under this subparagraph
(b) shall be $100,000). In addition, upon a Qualifying Termination, if you (and,
if applicable, your eligible dependents), complete and return the forms
necessary to elect COBRA continuation coverage to the COBRA administrator for
the group health plan in which you participate at the time of your Qualifying
Termination, then the Company will provide you and your eligible dependents with
COBRA continuation coverage at no cost to you, for a period of twelve (12)
months following the effective date of termination of your employment, provided
you remain eligible for COBRA. This continuation coverage will be provided only
with respect to your base medical, dental, vision and Employee Assistance
Program coverage under the group health plan in which you receive COBRA
continuation coverage (and in Minnesota only, this applies to basic life
insurance coverage), and shall not apply to any medical expense reimbursement
account, dental care plan, vision care plan, or other arrangement for which you
may be entitled to COBRA continuation coverage. To the extent necessary in order
for you to avoid being subject to tax under section 105(h) of the Code (as
defined below) on any payment or reimbursement of group medical, dental or other
group health care expenses made to you or for your benefit pursuant to this
paragraph, the Company shall impute as taxable income to you an amount equal to
the COBRA continuation coverage cost described above.    Payment by the Company
of any severance pay or premium reimbursements under this paragraph will be
conditioned upon you (1) signing and not revoking a full release of all claims
against the Company, its affiliates, officers, directors, employees, agents and
assigns, substantially in the form attached to this Agreement as Exhibit A, and
delivering such signed release to the Company within the period specified in
Exhibit A (2) complying with your obligations under the PIIA or any other
agreement between you and the Company then in effect, (3) cooperating with the
Company in the transition of your duties, and (4) agreeing not to disparage or
defame the Company, its affiliates, officers, directors, employees, agents,
assigns, products or services as set forth in Exhibit

 

4



--------------------------------------------------------------------------------

   A. Subject to your execution and non-revocation of the release in the form
attached hereto as Exhibit A and delivery of such signed release within
forty-five (45) days after your “separation from service” as determined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and all notices, rulings and other guidance issued by the
Internal Revenue Service interpreting same (“Section 409A”) and your compliance
with the other conditions identified above, any severance payable to you under
this Agreement will be paid to you in a lump sum on the 70th day following your
“separation from service” as determined under Section 409A.    For purposes of
this Agreement, “Cause” and “Good Reason” have the following definitions:   
“Cause” means a determination in good faith by the Company of the existence of
one or more of the following: (i) commission by you of any act constituting a
felony; (ii) any intentional and/or willful act of fraud or material dishonesty
by you related to, connected with or otherwise affecting your employment with
the Company, or otherwise likely to cause material harm to the Company or its
reputation; (iii) the willful and/or continued failure, neglect, or refusal by
you to perform in all material respects your duties with the Company as an
employee, officer or director, or to fulfill your fiduciary responsibilities to
the Company, which failure, neglect or refusal has not been cured within fifteen
(15) days after written notice thereof to you from the Company; or (iv) a
material breach by you of the Company’s material policies or codes of conduct or
of your material obligations under the PIIA or other written agreement signed by
you and the Company, which breach has not been cured within fifteen (15) days
after written notice thereof to you from the Company.    “Good Reason” means any
one or more of the following conditions occur without your prior written
consent: (i) a material reduction in your base salary, unless such reduction is
part of an across-the-board uniformly applied reduction affecting all senior
executives of the Company; (ii) a material reduction in your annual cash
incentive bonus target expressed as a percentage of base salary, unless such
reduction is part of an across-the-board uniformly applied reduction affecting
all senior executives of the Company; (iii) a requirement that you relocate to
an office located fifty (50) or more miles from your current office location;
(iv) material breach by the Company of any terms or conditions of this
Agreement; or (iv) the failure of the Company to obtain agreement from any
successor to assume and agree to perform this Agreement, unless this Agreement
is otherwise assumed by any successor by operation of law. A termination for
Good Reason shall not take effect unless the following provisions are satisfied.
You shall notify the Company within ninety (90) days after the later of the
occurrence of the event giving rise to Good Reason or your learning of such
event, specifying such act or acts. The Company shall have thirty (30) days
after such notice has been given to cure such conduct. If the Company fails to
cure such condition, then you shall be entitled to resign for Good Reason,
provided such resignation shall be no later than 180 days after the occurrence
of the event giving rise to your right to so resign.

 

5



--------------------------------------------------------------------------------

   In the event of termination of your employment by the Company for Cause,
resignation by you other than for Good Reason, or termination due to your death
or any disability for which you are qualified for benefits under the Company’s
group long-term disability program, the Company’s only obligations hereunder
shall be those obligations set forth immediately below in this paragraph. For
any termination of your employment, you shall be entitled to (i) such
compensation and any benefits (including any vested equity awards) as are earned
by you or accrued or vested through the date of termination of employment, (ii)
reimbursement of your business expenses incurred through the date of
termination, subject to the Company’s normal business expense and travel
policies and procedures; (iii) payments or benefits due to you pursuant to any
applicable plan, policy, arrangement of, or agreement with, the Company or any
of its affiliates; and (iv) your rights under the Indemnification Agreement, the
Company’s (or any successor’s) charter documents or pursuant to applicable law
or to be covered under any applicable directors’ and officers’ insurance
policies.    In the event that you receive any payment or benefit under the
Management Agreement following termination of your employment, you shall not be
entitled to receive a comparable payment or benefit under this Agreement so as
to prevent any duplication of any payments or benefits under this Agreement and
the Management Agreement. Indemnification:    The Company will indemnify you in
connection with your duties and responsibilities for the Company, as set out in
the enclosed Indemnification Agreement (the “Indemnification Agreement”), to be
separately signed by you. Prior Employment:    You have provided the Company
with a copy of your prior Digital River Employee Covenant Not to Compete (your
“Digital River Agreement”), and have represented that you do not have any other
relevant contractual obligations to former employers. The Company does not
believe your employment as the Company’s Executive Vice President, Scores
violates your Digital River Agreement. The Company expects that, in performing
your responsibilities for the Company, you will comply with all pertinent
obligations under your Digital River Agreement. The Company understands that you
may have other contractual obligations to former employers, but you have
represented that no such obligations prevent you from fulfilling your duties and
responsibilities to the Company as Executive Vice President, Scores    Even
though the Company does not believe your employment as the Company’s Executive
Vice President, Scores will cause you to breach your Digital River Agreement,
there is a risk that Digital River may sue you or take other actions in an
attempt to have your Digital River Agreement restrict you from serving as the
Company’s Executive Vice President, Scores. Given this possibility, the Company
agrees: (i) to assume the defense, with counsel and scope of representation
terms to be determined by the Company, of any action, suit, claim or proceeding
against you based upon your alleged violation of the Digital River Agreement
arising out of your service as the Company’s Executive Vice President, Scores (a
“Non-Compete Action”), (ii) to indemnify you against, and advance any and all
expenses (including attorneys’ fees, if applicable), witness fees, damages,
judgments, fines and amounts paid in settlement, and any other amounts actually
incurred by you in connection with a Non-Compete Action; and (iii) if Digital
River and/or anyone acting on Digital River’s behalf pursues injunctive relief
and you are restrained, enjoined and/or otherwise prohibited

 

6



--------------------------------------------------------------------------------

   from employment with the Company, then the Company will pay you your base
salary commencing on the first day you are restrained, enjoined and/or are
otherwise prohibited from employment with the Company and continuing thereafter
until the earlier of (x) the date of a final determination that there is no
legal impediment to your employment with the Company, (y) the date the Company
terminates your employment in accordance with the terms of the Agreement, or (z)
the one-year anniversary of the first day you are restrained, enjoined and/or
are otherwise prohibited from employment with the Company. For avoidance of
doubt, any court-ordered termination of your employment with the Company related
to a Non-Compete Action will not be considered to be a Qualifying Termination.
To the extent that the provisions of the Indemnification Agreement do not
conflict with any undertaking of the Company set forth in this Agreement, such
as your obligation to provide written request for indemnification, such
provisions shall apply with respect to the defense against a Non-Compete Action.
Taxes:    The Company may withhold from any compensation payable to you in
connection with your employment such federal, state and local income and
employment taxes as the Company shall reasonably determine are required to be
withheld pursuant to any applicable law or regulation. You acknowledge and agree
that the Company has made no assurances or representations to you regarding the
tax treatment of any consideration provided for in this Agreement and that the
Company has advised you to obtain your own personal tax advice. Except for any
tax amounts withheld by the Company from the payments or other consideration
hereunder and any employment taxes required to be paid by the Company or any tax
liabilities for you that are the direct result of the Company failing to make
payments or to provide other consideration hereunder in accordance with the
terms of this Agreement, you shall be responsible for payment of any and all
taxes owed in connection with the consideration provided for in this Agreement.
No Mitigation/    No Offset:    In the event of any termination of your
employment, you shall be under no obligation to seek other employment or
otherwise mitigate damages. There shall be no offset against, or any recoupment
of, any amounts, benefits or entitlements due to you hereunder on account of any
remuneration or other benefit earned or received by you from subsequent
employment. Binding Nature:    As of the date first written above, this
Agreement is intended to bind and inure to the benefit of and be enforceable by
you and the Company and their respective successors, assigns, heirs, executors
and administrators, except you may not assign your rights or obligations
hereunder without the prior written consent of the Company (provided that if you
should die while any payment, benefit or entitlement is due to you hereunder,
such payment, benefit or entitlement shall be paid to your designated
beneficiary, or, if there is no designated beneficiary, to your estate). In
addition, no rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company without your prior written consent,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or a sale, liquidation or other disposition of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or as a matter of law.

 

7



--------------------------------------------------------------------------------

Applicable Law:    This Agreement shall be interpreted and construed in
accordance with the laws of the State of Minnesota. Section 409A:    The parties
hereto intend that all payments and benefits to be made or provided to you will
be paid or provided in compliance with all applicable requirements of Section
409A (as defined above), and the provisions of this Agreement shall be construed
and administered in accordance with and to implement such intent. In furtherance
of the foregoing, the provisions set forth below shall apply notwithstanding any
other provision in this Agreement.    (a) All payments to be made to you
hereunder, to the extent they constitute a deferral of compensation subject to
the requirements of Section 409A (after taking into account all exclusions
applicable to such payments under Section 409A), shall be made no later, and
shall not be made any earlier, than at the time or times specified herein or in
any applicable plan for such payments to be made, except as otherwise permitted
or required under Section 409A.    (b) The date of your “separation from
service”, as defined in Section 409A (and as determined by applying the default
presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date
of your termination of employment for purposes of determining the time of
payment of any amount that becomes payable to you related to your termination of
employment and that is properly treated as a deferral of compensation subject to
Section 409A after taking into account all exclusions applicable to such payment
under Section 409A.    (c) To the extent any payment or delivery otherwise
required to be made to you hereunder on account of your separation from service
is properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment and delivery under
Section 409A, and if you are a “specified employee” under Section 409A at the
time of your separation from service, then such payment and delivery shall not
be made prior to the first business day after the earlier of (i) the expiration
of six months from the date of your separation from service, or (ii) the date of
your death (such first business day, the “Delayed Payment Date”). On the Delayed
Payment Date, there shall be paid or delivered to you or, if you have died, to
your estate, in a single payment or delivery (as applicable) all entitlements so
delayed, and in the case of cash payments, in a single cash lump sum, an amount
equal to aggregate amount of all payments delayed pursuant to the preceding
sentence.    (d) In the case of any amounts payable to you under this Agreement
that may be treated as payable in the form of “a series of installment
payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive
such payments shall be treated as a right to receive a series of separate
payments for purposes of Treas. Reg. §1.409A-2(b)(2)(iii).

 

8



--------------------------------------------------------------------------------

   (e) To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement would be considered deferred compensation under Section 409A
(after taking into account all exclusions applicable to such reimbursements and
benefits under Section 409A): (i) reimbursement of any such expense shall be
made by the Company as soon as practicable after such expense has been incurred,
but in any event no later than December 31st of the year following the year in
which you incur such expense; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any calendar year; and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit. Section 280G:    Section 3 of the
Management Agreement is incorporated in full into this Agreement and shall apply
to any payment, benefit or entitlement paid or provided to you (or to be paid or
so provided) hereunder or otherwise as if such payment, benefit or entitlement
had been paid under the Management Agreement. Notices:    Any notice, request or
other communication required under this Agreement shall be in writing and shall
be deemed to have been given (i) when delivered personally, or (ii) two days
after having been sent by a recognized courier, provided written acknowledgement
of receipt is obtained. Any such notices, requests or other communications shall
be given to the Company, at Fair Isaac Corporation, Attn: General Counsel, 901
Marquette Avenue, Suite 3200, Minneapolis, MN 55402, and to you at your home
address in the Company’s files (or to any other address the party provides in
accordance with this notice provision). Entire Agreement:    This Agreement, the
PIIA, the Indemnification Agreement and the Management Agreement constitute the
entire agreement between the parties with respect to the subject matter hereto,
and supersede all prior discussions, agreements and negotiations between you and
the Company with respect to the subject matter hereof. No amendment or
modification of this Agreement will be effective unless made in writing and
signed by you and an authorized officer or director of the Company. Any waiver
of this Agreement will only be effective if signed by the party against whom the
waiver is being enforced (which in the case of the Company shall be an
authorized officer or director). No waiver by any party of any breach of any
condition or provision of this Agreement shall be deemed a waiver of any similar
or dissimilar condition or provision at the same or any prior or subsequent
time.

[signature page follows]

 

9



--------------------------------------------------------------------------------

If you have any questions about the terms of this Agreement, please contact
Richard Deal.

Sincerely,

/s/ William J. Lansing

William J. Lansing

President and Chief Executive Officer

Enclosures

 

  •  

Form of Release attached hereto as Exhibit A

 

  •  

Management Agreement

 

  •  

Proprietary Information and Inventions Agreement

 

  •  

Indemnification Agreement

I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

 

/s/ James M. Wehmann

    

3-7-12

   James M. Wehmann      Dated   

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE BY JAMES M. WEHMANN

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

  A. I, me, and my include both me (James M. Wehmann) and anyone who has or
obtains any legal rights or claims through me.

 

  B. FICO means Fair Isaac Corporation, any company related to Fair Isaac
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.

 

  C. Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; the present and past employee benefit plans sponsored or
maintained by FICO (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for FIC; and anyone who acted on behalf
of FICO or on instructions from FICO.

 

  D. Agreement means the letter agreement between me and FICO dated <Insert
Date>, including all of the documents attached to such agreement.

 

  E. My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether I now know about such rights or not, including without
limitation:

 

  1. all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the California
Fair Employment and Housing Act, the Minneapolis Civil Rights Ordinance, and
workers’ compensation non-interference or non-retaliation statutes (such as
Minn. Stat. § 176.82);

 

  4.

all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a

 

1



--------------------------------------------------------------------------------

  “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5. all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;

 

  6. all rights I have under California Civil Code section 1542, which states
that: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor;”

 

  7. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  8. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from FICO as a current or former
officer, director or employee of FICO, including pursuant to the Indemnification
Agreement (as defined in the Agreement); any claims for payments, entitlements
or benefits due me under the Agreement or the Management Agreement (as defined
in the Agreement), if applicable, subject to any terms or conditions under the
Agreement or the Management Agreement, if applicable; or any claims I may have
for earned and accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant as of the date of termination of my
employment with FICO or pursuant to any long-term incentive or equity plan or
award agreement

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.

Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records;

 

2



--------------------------------------------------------------------------------

(ii) reasonably consult with the Company regarding business matters that I was
involved with while employed by the Company; and (iii) be reasonably available,
with or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that I may have
knowledge of by virtue of my employment by or service to the Company. In
performing my obligations under this paragraph to testify or otherwise provide
information, I will honestly, truthfully, forthrightly, and completely provide
the information requested, volunteer pertinent information and turn over to the
Company all relevant documents which are or may come into my possession.

My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated <Insert Date>. I will not
defame or disparage the reputation, character, image, products, or services of
FICO, or the reputation or character of FICO’s directors, officers, employees
and agents, and I will refrain from making public comment about the Company
except upon the express written consent of an officer of FICO or if required by
law or by any court with actual or apparent jurisdiction.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so (or waived my right to do so). My decision
whether to sign this Release is my own voluntary decision made with full
knowledge that the Company has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have at least 21 days from
the date I received this Release (or at least 21 days after the last day of my
employment with FICO, if later) to consider whether I wish to sign this Release.
If I sign this Release before the end of the 21-day period, it will be my
voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I understand and agree
that if I sign this Release prior to my last day of employment with FICO it will
not be valid and FICO will not be obligated to provide the consideration
described in the Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within 45 days after my separation from service date. To
rescind my acceptance, I must deliver a written, signed statement that I rescind
my acceptance to FICO by hand or by mail within the 15-day rescission period.
All deliveries must be made to FICO at the following address:

Senior Vice President of Human Resources

Fair Isaac Corporation

901 Marquette Avenue

Suite 3200

Minneapolis, MN 55402

 

3



--------------------------------------------------------------------------------

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

 

Dated:                                                  

 

    James W. Wehmann

 

4